DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowed Claims
Claims 1-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 1 with special attention given to the limitation claiming “the 2-mercaptoethanol has a concentration in the solution ranging from about 50 to about 90 percent by weight”. The closest prior art is Griveau et al. (“Electro-oxidation of 2-mercaptoethanol on adsorbed monomeric and electropolymerized cobalt tetra-aminophthalocyanine films. Effect of film thickness”, Journal of Electroanalytical Chemistry, 2001).
Griveau teaches a method of synthesizing 2,2’-dithiodiethanol (see e.g. Page 80, Col. 2, lines 9-16, “2-hydroxyethyldisulphide”) in an electrochemical cell comprising a solution containing 2-mercaptoethanol (see e.g. Page 76, Col.1, lines 31-33, and Page 79, Col. 2, lines 13-15). Griveau does not teach the concentration of the 2-mercaptoethanol ranging from about 50 to about 90 percent by weight, instead teaching a concentration of about 0.0078 wt% (1 mmol/L 2-ME which is equal to 0.0078 wt% in the aqueous solution; see e.g. 79, Col. 2, lines 15-16). There is no teaching or motivation that makes having the concentration of the 2-mercaptoethanol ranging from about 50 to about 90 percent by weight obvious.
The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 10 with special attention given to the limitation claiming “a combined concentration of the compound of formula (II) and the compound of formula (III) in the solution ranges from about 50 to about 90 percent by weight”. The closest prior art is Fang (CN 108179439, citations based on translation).
Fang teaches a method of synthesizing a compound of the formula R1—S—S—R2 (see e.g. Paragraphs 0002 and 0010, dimethyl disulfide) in an electrochemical cell containing a solution comprising a compound of the formula R1—SH and R2—SH (methyl mercaptan, see e.g. Paragraph 0009, line 1). Fang does not teach the combined concentration of the compounds I and II ranging from about 50 to about 90 percent by weight, instead teaching a concentration of 20-30% (see e.g. Paragraph 0009, line 1). There is no teaching or motivation that makes having the combined concentration of the compounds I and II ranging from about 50 to about 90 percent by weight obvious.
The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 17 with special attention given to the limitation claiming “the thiol has a concentration in the solution ranging from about 50 to about 90 percent by weight”. The closest prior art is Fang (CN 108179439, citations based on translation).
Fang teaches a method of synthesizing a corrosion inhibitor (see e.g. Paragraph 0002 and 0004, line 1) in an electrochemical cell containing a solution comprising a thiol (methyl mercaptan, see e.g. Paragraph 0009, line 1). Fang does not teach the concentration of the thiol ranging from about 50 to about 90 percent by weight, instead teaching a concentration of 20-30% (see e.g. Paragraph 0009, line 1). There is no teaching or motivation that makes having the concentration of the thiol ranging from about 50 to about 90 percent by weight obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795     

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795